DETAILED ACTION

1.	This Office Action is in response to the communications dated 01/04/2022.
Claims 1-5, and 7-21 are pending in this application, of which claim 21 is a new claim.
	Claim 6 has been cancelled.

Remark / Double Patenting

2.	Applicant’s remark about the claim rejections under obviousness double patenting has been fully considered and found persuasive.  The double patenting rejection has been obviated based on the amended claims.

Allowance / Reason for Allowance

3.	Claims 1-5, and 7-21 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-5, and 7:
None of the references of record teaches or suggests the claimed semiconductor device structure (in combination(s) as set forth in the claim(s)) comprising:
 a via formed over the source/drain contact structure, wherein a bottom surface of the via is in direct contact with a top surface of the gate spacer.

Claims 8-15:
None of the references of record teaches or suggests the claimed semiconductor device structure (in combination(s) as set forth in the claim(s)) comprising:
a first insulating capping feature formed between the source/drain contact structure and the gate spacer, wherein an air gap is formed below the first insulating capping feature, and a top BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/078,606Docket No.: 0941-3859PUS3surface of the air gap is lower than a top surface of the gate spacer, and the first insulating capping feature is in direct contact with a top surface of the gate dielectric layer.

Claims 16-21:
None of the references of record teaches or suggests the claimed semiconductor device structure (in combination(s) as set forth in the claim(s)) comprising:
“… a conductive capping feature formed on and in direct contact with the gate electrode layer;” and
“… a first insulating capping feature …, wherein the first insulating capping feature comprises: …. a second portion lower than a top surface of the gate electrode layer, wherein an air gap is formed below the second portion of the first insulating capping feature.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
March 2, 2022